Citation Nr: 1242088	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-09-544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from December 1969 to January 1973.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a September 2010 rating decision of the VA Regional Office in Waco, Texas that denied an evaluation in excess of 50 percent for PTSD.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he is unemployable due to service-connected PTSD for which a higher rating and/or a total rating based on unemployability is warranted.  

Review of the record discloses that the Veteran most recently had a VA psychological examination for compensation and pension purposes in August 2010.  At that time, the VA examiner stated that the constellation of psychiatric disability included PTSD, delusional disorder with monothematic delusions, cannabis abuse, and antisocial personality traits, and that PTSD only contributed to "reduced reliability and productivity."  Since that time, VA outpatient records dated in April 2012 have been submitted indicating that the appellant had stopped using marijuana, and that he received or that he was recommended that he receive "PTSD/depression-follow-up psychiatry."  It is not clear whether this is a recommendation that there be follow-up, and if so, it is not clear that this was done.  

The record reflects that in the past, the Veteran was treated by VA for disorders that included PTSD, as indicated by a VA staff psychiatrist letter in August 2008.  However, with the exception of the April 2012 clinic notes, the most recent outpatient records date only through August 2010.  Therefore, as VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, VA outpatient records dating from September 2010 through the present should be requested and associated with the claims folder. 

As indicated above, the Veteran's most recent examination for PTSD rating purposes was conducted in August 2010.  He asserts that this disability causes him to be unemployable.  The duty to assist requires that VA obtain an examination that includes a current opinion as to what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Court of Appeals for Veterans Claims (Court) has held that an unemployability claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal. Friscia at 294, citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, there has been no assessment as to whether the appellant is considered unable to obtain or maintain gainful employment due to service-connected disability since August 2010.  Therefore, based on a review of the record as a whole, the Board is of the opinion that a current VA examination is warranted to assess the status of the service-connected psychiatric disorder relative to unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from September 2010 and associate with the claims folder.  The appellant's assistance in identifying and obtaining any records should be solicited as needed.  All attempts to obtain records should be set out in the claims folder. 

2.  Thereafter, and whether records are obtained or not, schedule the Veteran for an examination by a VA psychiatrist or psychologist, preferably by an examiner who has not seen him previously, to determine the extent of the service-connected PTSD.  The claims folder must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to the service-connected PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  The examiner should identify and describe all current manifestations of the condition.  A Global Assessment of Functioning (GAF) score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner should determine the effect of the service-connected PTSD on employability with a complete discussion of all functional impairments as they would impact social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).
``

